DETAILED ACTION
CORRECTED NOTICE OF ALLOWABILITY
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the foreign application # EP19382569.2 filed on 07/03/2019.
Examiner Comments
	This corrected notice of allowance is to correct the spelling of “Sugammadex” in the amended title and to fix dates in the allowability notice as requested by the applicant after receiving the Notice of Allowance on 1/12/2022.  

Examiner’s Note
Applicant’s after final arguments filed on 12/14/2021 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 12/14/2021 and also in light of the phone conversation that took place on 12/01/2021. At the time of the interview that took place on 12/01/2021, the examiner proposed an amendment to incorporate the limitations of claim 27 into the independent claim 1 which is “wherein the aqueous liquid pharmaceutical composition suitable for intravenous administration has an individual unknown impurity G amount of less than about 0.25 % (w/w)” and also deleting the “about” language that comes before 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in voicemail from Daniel Evans on 12/21/2021 and 12/22/2021.  Claims not mentioned here will be as found in the claim set from 12/14/2021.
Title of Application
The title of the Patent will read:
Method to Prepare Pharmaceutical Compositions of Sugammadex

Claim 8 reads:
The method according to claim 1, wherein the pH in the aqueous liquid pharmaceutical composition is from about 7.2 to about 7.8.

Reasons for Allowance
Ex parte Brian, 118 USPQ 242 (Bd. App. 1958). A compound may also be claimed in terms of the process by which it is made without raising an issue of indefiniteness.”).  

Conclusion
	Claims 1-9, 16, 21-26 and 28-29 are allowed with examiner’s amendment above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/A.A./               Examiner, Art Unit 1613        

/MARK V STEVENS/Primary Examiner, Art Unit 1613